UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MARIA ANGELIQUE FISTER, Special
Administrator of the Estate of Mary
Gaye Fister; ANNA P. BUSSARD;
A. P. BUSSARD REVOCABLE TRUST;
DOROTHY M. WINSLOW,
Plaintiffs-Appellants,

v.
                                                               No. 97-2776
ALLSTATE LIFE INSURANCE COMPANY,
Defendant-Appellee,

and

LAWRENCE H. GOLDMAN;
WILLIAM TAD COLE,
Defendants.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Marvin J. Garbis, District Judge.
(CA MJG-97-174)

Argued: October 27, 1998

Decided: December 18, 1998

Before NIEMEYER and MICHAEL, Circuit Judges, and
G. ROSS ANDERSON, JR., United States District Judge for the
District of South Carolina, sitting by designation.

_________________________________________________________________

Reversed and remanded by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

ARGUED: Jeffrey Louis Forman, KAUFFMAN & FORMAN, P.A.,
Towson, Maryland, for Appellants. Bryan David Bolton, FUNK &
BOLTON, P.A., Baltimore, Maryland, for Appellee. ON BRIEF:
Bruce E. Kauffman, KAUFFMAN & FORMAN, P.A., Towson,
Maryland; John Stephen Simms, Vincent J. Columbia, Jr., GREBER
& SIMMS, Baltimore, Maryland, for Appellants. Michael R.
McCann, FUNK & BOLTON, P.A., Baltimore, Maryland, for Appel-
lee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Maria Angelique Fister, as the personal representative of the estate
of Mary Gaye Fister, appeals the district court's denial of her motion
to remand the case to state court and the district court's granting of
summary judgment to Allstate Life Insurance Company (Allstate).
For the reasons stated below, we reverse and remand for further pro-
ceedings consistent with this opinion.

I.

Between November of 1994 and May of 1995, Allstate issued five
life insurance policies to Mary Gaye Fister.1 The total face value of
these policies was $1,650,000.
_________________________________________________________________
1 The five insurance policies are as follows:

          Policy No. Face Amount     Beneficiary
          792-832-862 $1,000,000     Estate of Mary Gaye Fister
          798-950-866 $ 150,000      A.P. Bussard Revocable Trust
          792-832-879 $ 200,000      Anna P. Bussard
          792-832-887 $ 100,000      Dorothy M. Winslow
          792-890-072 $ 200,000      Estate of Mary Gaye Fister*

*Appellants' complaint states that "[t]he beneficiaries on this policy
are thought to be Lawrence Goldman and William Tad Cole."

                    2
Each policy carried the standard Maryland suicide clause,2 which
provided:

          Suicide -- If the insured dies by suicide while sane or
          insane within two years from the start date of the contract:

          1. We will only pay a refund of the payments made; and

          2. The contract will stop.

Fister died within the two year contestability period of all the life
insurance policies.

There is no doubt from the record that Mary Gaye Fister wished
to end her life. There is also no doubt from the record that Fister's
close friend and employee, Lawrence H. Goldman (Goldman), shot
and killed Fister upon her request, when her suicide attempt failed.
Goldman pled guilty to voluntary manslaughter and received five
years imprisonment.

Maria Angelique Fister, daughter and personal representative of
Mary Gaye Fister, brought suit in the Maryland State Circuit Court
to recover the proceeds of the Allstate life insurance policies. Also
named as Plaintiffs were Dorothy M. Winslow, Anna Bussard, and
the A.P. Bussard Revocable Trust, all residents of Maryland. In addi-
tion to Allstate, a resident of Illinois, the plaintiffs named as defen-
dants Lawrence H. Goldman, a resident of Maryland, and William
Tad Cole, a resident of Virginia, because they were listed as benefi-
ciaries on one of the life insurance contracts.

Allstate removed the case to federal court on January 21, 1997,
alleging diversity of citizenship under 28 U.S.C.§ 1332. Allstate
claimed that Goldman was fraudulently joined as a defendant to pre-
_________________________________________________________________
2 By statute, the Maryland Legislature has restricted limitations of lia-
bility in life insurance policies to only five narrowly drawn instances,
one of which is "death that occurs within 2 years after the date of issue
of the policy as a result of suicide while sane or insane." See MD. CODE
ANN., Life Insurance and Annuities§ 16-215 (1997).

                     3
vent removal to federal court. The district court denied the plaintiffs'
motion for remand in its March 10, 1997 Order.

Subsequently, Allstate moved for summary judgment and the
plaintiffs moved for partial summary judgment. On November 10,
1997, the district court granted Allstate's motion for summary judg-
ment and denied plaintiffs motion for partial summary judgment.

On December 5, 1997, the district court entered a Corrected Judg-
ment concerning the premium refunds that Allstate should make.
Plaintiffs timely filed a notice of appeal pursuant to 28 U.S.C. § 1291.

II.

A.

It is well settled that an appellate court must make an independent
review of the question of federal jurisdiction and must remand a case
back to state court if it finds that complete diversity was not present
in a case which has been removed to the Federal District Court.
Mansfield, Coldwater & Lake Michigan Ry & Another v. Swan, 111
U.S. 379 (1884).

B.

Appellants argue that the trial judge erred in dismissing Lawrence
H. Goldman, a resident of Maryland, as a defendant in this action
because he was fraudulently joined.3 We agree.

In order to establish that a nondiverse defendant has been fraudu-
lently joined, the removing party must establish either:

          [T]hat there is no possibility that the plaintiff would be able
          to establish a cause of action against the in-state defendant
          in state court; or
_________________________________________________________________
3 The district court also dismissed defendant William Tad Cole, a resi-
dent of Virginia. For purposes of federal diversity jurisdiction, Cole's
dismissal is irrelevant to our analysis.

                     4
          [T]hat there has been outright fraud in the plaintiff's plead-
          ing of jurisdictional facts.

Marshall v. Manville Sales Corp., 6 F.3d 229, 232 (4th Cir. 1993)
(quoting B., Inc. v. Miller Brewing Co., 663 F.2d 545, 549 (5th Cir.
1981) (emphasis in original)). Furthermore, the burden on the defen-
dant is heavy: the defendant must show that the plaintiff cannot estab-
lish a claim against the nondiverse defendant even after resolving all
issues of fact and law in the plaintiff's favor. Id. at 232-33 (citations
omitted). A claim need not ultimately succeed to defeat removal; only
a possibility of a right to relief need be asserted. Id. at 233 (citing 14A
Charles A. Wright et al., Federal Practice & Procedure § 3723, at 353-
54 (1985)).

Allstate has not alleged fraud in Plaintiffs' pleadings; therefore, it
must show that there is no possibility of a cause of action against
Goldman. After a review of Maryland law, we are convinced that
Goldman is a necessary party to this lawsuit.

Maryland Rule 2-211, Required Joinder of Parties, states, in perti-
nent part:

          Rule 2-211. REQUIRED JOINDER OF PARTIES

           (a) Persons to be Joined. -- Except as otherwise provided
          by law, a person who is subject to service of process shall
          be joined as a party in the action if in the person's absence

           (1) complete relief cannot be accorded among those
          already parties, or

           (2) disposition of the action may impair or impede the
          person's ability to protect a claimed interest relating to the
          subject of the action or may leave persons already parties
          subject to a substantial risk of incurring multiple or incon-
          sistent obligations by reason of the person's claimed inter-
          est.

MD. CODE ANN., Civil Procedure § 2-211 (1995).

                     5
As the Maryland Court of Appeals noted, "The requirement that
necessary parties be joined exists to assure that a person's rights are
not adjudicated unless that person has his or her day in court, and to
assure a determination of an entire controversy in a single proceeding
without a multiplicity of litigation." See Fairbanks v. McCarter, 622
A.2d 121, 124 (Md. 1993); see also Caretti, Inc. v. Colonnade Ltd.
Partnership, 655 A.2d 64, 69 (Md. Ct. Spec. App. 1995) ("Rule 2-211
. . . provides for the compulsory joinder of necessary parties so that
the case can proceed efficiently with respect to all persons having a
cognizable interest in the matter and, at the end, the court can grant
complete relief.").

Goldman is a proper party to this action because he, as a benefi-
ciary, has an interest in Allstate Policy No. 792-890-072. The Mary-
land courts have addressed the question of what constitutes an interest
in the subject matter of the litigation and arrive at the same conclu-
sion. In Mahan v. Mahan, the Maryland Court of Appeals clearly
stated that "[w]here the purpose of the suit is the disposition of a fund,
a trust, or an estate to which there are several claimants, all of the
claimants are generally indispensable . . . ." Mahan v. Mahan, 577
A.2d 70, 75 (Md. Ct. App. 1990) (citations omitted) (emphasis
added). Although Mahan concerned the distribution of proceeds held
in trust, its general principles are equally applicable to the present
case.

Allstate argues that Goldman was not a necessary party because the
Appellants possess no chance of recovery against him. Allstate claims
that because there is no privity of contract between Goldman and
Fister's estate, Fister's estate may not bring an action to recover the
insurance proceeds against Goldman. The Maryland Court of Appeals
has observed that "all persons who are so interested, although indi-
rectly, in the subject-matter and the relief granted, that their rights or
duties might be affected by the decree, although no substantial recov-
ery can be obtained either for or against them, shall be made parties
to the suit." Newark Trust Co. v. Talbot Bank of Easton, 141 A.2d
516, 519 (Md. Ct. App. 1958) (citations omitted). Therefore, we find
this contention is without merit.

Allstate also argues that Goldman is not a necessary party because
Maryland's Slayer's Rule prohibits Goldman from receiving his share

                     6
of the life insurance proceeds.4 The Slayer's Rule provides that "a
person who kills another may not share in the distribution of the dece-
dent's estate, either as an heir or as a beneficiary under a will, and
may not, as a beneficiary, collect the proceeds under an insurance pol-
icy on the decedent's life `when the homicide is felonious and inten-
tional.'" Eagan v. Calhoun, 698 A.2d 1097, 1104 (Md. 1997). While
Goldman did eventually plead guilty to intentional manslaughter, at
the time the Appellants filed suit against Allstate, no determination
had been made that Goldman had indeed killed Fister. Furthermore,
Allstate could not unilaterally decide not to pay the proceeds to Gold-
man as a named beneficiary.

As a life insurance beneficiary of one of Fister's policies, Goldman
has an interest in the proceeds of that policy. The respective rights of
the parties to this lawsuit cannot be determined without a judicial
determination of the adverse interests of Fister's estate and Goldman
as beneficiary. Given the goals of Rule 2-211 of preventing a multi-
plicity of litigation and of ensuring that no one will have their rights
adjudicated without the benefit of their day in court, Appellants were
correct in naming Goldman a party to this suit. Other courts faced
with this similar issued have arrived at the same conclusion. See Sten-
house v. Jacobson, 193 F. Supp. 694 (N.D. Col. 1961) (holding that
a named insured was a necessary party to a lawsuit that sought to
declare that the named insured had no interest in the policy). See gen-
erally Collins v. Teachers Ins. and Annuity Assoc. of America, 587 F.
Supp. 403 (R.I. 1984); Braden v. Republic-Vanguard Life Ins. Co.,
535 S.W.2d 79 (Ky. 1975).

We, therefore, hold that the district judge erred in failing to remand
this case to state court. Because Goldman, a necessary party, is a citi-
zen of Maryland, as are the Appellants in this case, no diversity of
jurisdiction exists under 28 U.S.C. § 1332. Accordingly, we reverse
the order of the district court with instructions to remand this case to
state court.
_________________________________________________________________
4 At the district court level, Allstate also argued that William Tad Cole,
a Virginia resident, was fraudulently joined because he, too, was prohib-
ited by the Slayer's Rule from receiving his share of Fister's life insur-
ance proceeds. Clearly, the Slayer's Rule does not apply to Cole. The
record is devoid of any suggestion that he played a part in Fister's death.

                    7
III.

Appellants next argue that the trial judge erred in granting sum-
mary judgment to Allstate because Lawrence Goldman's shooting of
Fister did not constitute a suicide within the meaning of the life insur-
ance contracts. Because we hold that the United States District Court
was without jurisdiction to decide this case, we need not address the
correctness of the district judge's order.

IV.

For the foregoing reasons, the order of the district court is reversed
and remanded with instructions to remand this case for lack of subject
matter jurisdiction.

REVERSED AND REMANDED

                     8